November 23, 2015
Julie J. Weatherly
6420 Tokeneak Trail
Mobile, Alabama 36695
Dear Ms. Weatherly:
This is in response to your June 16, 2015 letter to me requesting guidance from the Office of
Special Education Programs (OSEP) regarding destruction of information under 34 CFR
§300.624 of the Federal regulations implementing the Individuals with Disabilities Education
Act (IDEA). Specifically, you ask whether 34 CFR §300.624 applies only to the destruction of
personally identifiable information (PII) contained in education records maintained by a school
district, or to every piece of PII collected, maintained, or used by any school person during the
tenure of a student with a disability with the district.
Under 34 CFR §300.624(a), the public agency must inform parents when PII collected,
maintained, or used under Part B of the IDEA is no longer needed to provide educational
services to the child. The information must be destroyed at the request of the parents. However, a
permanent record of a student’s name, address, and phone number, his or her grades, attendance
record, classes attended, grade level completed, and year completed may be maintained without
time limitation. 34 CFR §300.624(b). The definition of “personally identifiable” under 34 CFR
§300.32 is information that contains: (a) the name of the child, the child’s parent, or other family
member; (b) the address of the child; (c) a personal identifier, such as the child’s social security
number or student number; or (d) a list of personal characteristics or other information that
would make it possible to identify the child with reasonable certainty. The purpose of the
destruction option is to allow parents to decide that records about a child’s performance, abilities,
and behavior, which may possibly be stigmatizing and are highly personal, are not maintained
after they are no longer needed for educational purposes. 64 Fed. Reg. 12406, 12643 (Mar. 12,
1999); see also Letter from OSEP to Terry Thomas (Mar. 1, 1982).
The IDEA Part B regulations governing confidentiality of information, at 34 CFR
§§300.610−300.627, contain requirements on inspection and review, amendment, and consent
for education records and PII collected, maintained, or used by participating agencies under Part
B. The IDEA Part B Confidentiality of Information regulations do not simply incorporate or
restate the requirements in the Family Educational Rights and Privacy Act (FERPA); they
contain several provisions that are tailored specifically to the special education environment and
that are not addressed adequately under the more general FERPA requirements.
The provision governing destruction of information, at 34 CFR §300.624, is one of the
provisions in the IDEA Part B Confidentiality of Information regulations that has no counterpart
in FERPA and provides protections beyond those provided by FERPA. See Letter from OSEP to
David Anderson (Mar. 7, 2008). Under 34 CFR §300.624, Part B of the IDEA requires a public
agency both to inform parents of their right to request the school destroy their child’s PII when it

Page 2 – Julie Weatherly
is no longer needed to provide educational services to the child, and to actually destroy the PII at
the request of the parents (but permits the maintenance of certain specific information). FERPA,
in contrast, does not require a school to destroy a child’s PII at the request of the parents.1 In
addition, 34 CFR §300.624 refers to “personally identifiable information” with no limitation that
the PII be contained in education records. Therefore, 34 CFR §300.624 applies to the destruction
of any PII – whether in education records or elsewhere – collected, maintained, or used under
Part B that is no longer needed to provide educational services to the child with a disability.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.
If you have any further questions, please do not hesitate to contact Jennifer Wolfsheimer, of my
staff, at 202-245-6090 or by email at Jennifer.Wolfsheimer@ed.gov.
Sincerely,
/s/
Melody Musgrove, Ed.D.
Director
Office of Special Education Programs

1

FERPA, however, contains very specific conditions in which the destruction of PII contained in education records
is required (i.e., 34 CFR §§99.31(a)(6)(ii)(B) and 99.35(a)(2)(iii) and (b)(2)), as well as very specific conditions in
which the destruction of education records is prohibited (i.e., 34 CFR §99.10(e)).

